                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


JOSEPH J. BLAZEK,

                       Plaintiff,
                                                      Case No. 19 C 1822
            v.
                                                 Judge Harry D. Leinenweber
ADT SECURITY LLC,

                       Defendant.


                       MEMORANDUM OPINION AND ORDER

     Defendant ADT Security LLC moves to dismiss all claims in

Plaintiff    Joseph    J.   Blazek’s        (“Blazek”)   Complaint.         For   the

reasons     stated    herein,    Defendant’s      Motion    (Dkt.     No.    9)   is

granted in part and denied in part.

                                 I.    BACKGROUND

     This    case    arises     from   an    injury    Blazek   sustained     while

being employed at ADT Security as an alarm technician. (Compl.

¶ 1, Ex. 1 to Notice of Removal, Dkt. No. 1-1.) Blazek served as

an ADT Security technician for about forty-five years. (Id.) On

December 1, 2015, Blazek         tripped on a pothole as he was walking

in the ADT Security’s employee parking lot, and he injured both

his arm and knee. (Compl. ¶ 2.)                 According to the Complaint,

Blazek was unable to get worker’s compensation for the injury,

and ADT Security informed Blazek that he had to continue working

to receive pay. (Id.) Blazek apparently returned to work and,
because    of     this,       was    unable       to    recover      properly     from   his

injuries.     (Compl.     ¶ 3.)       His       injuries      thus    worsened,    and   his

doctors informed him that he required surgery to stabilize his

knee. (Id.)

       On April 13, 2016, ADT Security’s Regional HR Managers John

Roberts (“Roberts”) and Travis Miller (“Miller”) visited Blazek

and offered him a severance package on the condition that he

leave the company by the end of the month. (Compl. ¶ 4.) Blazek

agreed. (Id.) However, on April 27, 2016, Miller called Blazek

into his office to sign his termination papers, which apparently

did not include a severance package. (Compl. ¶ 5.) During this

exchange,       Blazek    requested         a    union     representative,         but   was

denied one. (Id.) Blazek then called Roberts, who told Blazek to

just   sign     the   termination           papers      and    he    would   receive     his

compensation. (Id.) That same day, Blazek received his final

paycheck      but     received        no        severance       package      or    worker’s

compensation. (Compl. ¶ 6.)

       Afterwards,       in    June    of    2016,      Blazek       apparently    hired   a

workers’      compensation          attorney      and    filed       a   claim    with   the

Illinois Workers Compensation Commission (“IWCC”). (Compl. ¶ 7.)

His claim is still pending before the IWCC. (Id.) In September

2016, Blazek also filed a claim with the Illinois Department of

Human Rights (“IDHR”) for “harassment, forced retirement, denial



                                            - 2 -
of severance package, and retaliation due to age and disability

discrimination.” (Compl. ¶ 8.) IDHR denied Blazek’s claim, and

Blazek   appealed          to    the        Illinois      Human    Rights          Commission

(“IHRC”). (Compl. ¶ 10.) The IHRC reversed the IDHR’s decision

and provided Blazek with a right to sue letter on September 10,

2018. (Id.) Finally, in August of 2016, Blazek also filed a

claim against ADT Security with the U.S. Department of Labor for

violation of the Whistleblower Act. (Compl. ¶ 11.)

      Based on the foregoing, Blazek brought the instant action

and   asserts       the    following         claims:      (1)     denial      of     worker’s

compensation under the Illinois Workers Compensation Act; (2)

breach   of    contract         for    severance         pay    under   the        collective

bargaining      agreement;            (3)     a     violation      of      the       Illinois

Whistleblower        Act;       (4)    age        discrimination        under       the     Age

Discrimination        in     Employment           Act    of    1967;    (5)        disability

discrimination under the Americans with Disabilities Act; and

(6) a violation of the Illinois’ Personnel Records Review Act.

Defendant     now    moves      to    dismiss      all    of    Blazek’s    claims        under

Federal Rule of Civil Procedure 12(b)(6). Each claim will be

discussed in turn.

                                      II.     ANALYSIS

      A 12(b)(6) motion to dismiss challenges the sufficiency of

the complaint.        Christensen v. Cty. of Boone, 483 F.3d 454, 457


                                             - 3 -
(7th    Cir.     2007).      To    overcome         a   motion    to     dismiss         under

Rule 12(b)(6), a complaint must “state a claim to relief that is

plausible on its face.” Adams v. City of Indianapolis, 742 F.3d

720, 728 (7th Cir. 2014) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). A claim has facial plausibility “when

the    pleaded     factual        content    allows      the     court       to   draw    the

reasonable       inference        that    the   defendant        is    liable      for    the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 570). When considering a 12(b)(6)

motion to dismiss, the Court must “accept[] as true all well-

pleaded facts alleged, and draw[] all possible inferences in

[the plaintiff’s] favor.” Tamayo v. Blagojevich, 526 F.3d 1074,

1081 (7th Cir. 2008).

                   A.    Illinois Workers Compensation Act

       Defendant argues that Blazek’s claim for denial of benefits

under the Illinois Workers Compensation Act (IWCA) is barred by

the    ICWA’s      exclusivity           provision.      The      IWCA       provides      an

administrative remedy for employee injuries “arising out of and

in    the   course      of   the[ir]      employment.”      820       ILCS    305/11.     The

statute abrogates liability for all common law negligence claims

through its two exclusivity provisions. Baylay v. Etihad Airways

P.J.S.C., 222 F. Supp. 3d 698, 702 (N.D. Ill. 2016) (citation

omitted). The first, Section 5(a), provides, in relevant part:



                                            - 4 -
       No common law or statutory right to recover damages
       from the employer . . . for injury or death sustained
       by any employee while engaged in the line of his duty
       as such employee, other than the compensation herein
       provided, is available to any employee who is covered
       by the provisions of this Act . . .

820    ILCS    305/5(1).        The    second,   Section    11,       states    that

compensation provided by the IWCA “shall be the measure of the

responsibility” of the employer. Id. at 303/11. Illinois courts

have   found    that       these   exclusivity   provisions     aim    to    prevent

employees      from        receiving   double    compensation     for       injuries

suffered in the workplace. See Baylay, 222 F. Supp. 3d at 702

(collecting cases). It appears to the Court that Plaintiff has a

workers’ compensation claim pending before the relevant state

administrative agency, the IWCC. (See Compl. ¶ 7.) As such, the

claim Plaintiff now brings is barred by the IWCA’s exclusivity

provision and thus is dismissed.

                              B.   Breach of Contract

       Blazek complains that he was discharged for no cause and

did not receive severance pay. (See Pl.’s Resp. to Def.’s Mot.

to Dismiss at 3-5, Dkt. No. 12.) He cites to Article 13 of the

Collective Bargaining Agreement (“CBA”), which states that an

employee      “who    is    discharged   or   otherwise    dropped     for     cause,

shall not be entitled to severance pay.” (Id.) However, Blazek

contradicts himself as he also asserts that he was terminated



                                         - 5 -
for cause, specifically because of his injury and inability to

do his work. (See Id.) Whatever the case, Blazek’s claim appears

to arise from a dispute over the meaning of a right derived from

Article 13 of the CBA.

     Defendant argues that Blazek’s breach of contract claim is

preempted by § 301 of the Labor Management Relations Act, 29

U.S.C.    § 185,    and   therefore      must   be   dismissed.   Section   103

preempts state law claims “founded directly on rights created by

collective-bargaining agreements, and also claims substantially

dependent    on    analysis   of   a     collective-bargaining    agreement.”

Caterpillar Inc. v. Williams, 482 U.S. 386, 394 (1987) (internal

quotation marks omitted); see also Nelson v. Steward, 422 F.3d

463, 467-69 (7th Cir. 2005). Preemption under § 301 “covers not

only obvious disputes over labor contracts, but also any claim

masquerading as a state-law claim that nevertheless is deemed

‘really’ to be a claim under a labor contract.” Crosby v. Cooper

B-Line Inc., 725 F.3d 795, 797 (7th Cir. 2013). Here, Blazek’s

claim is a dispute over the meaning of Article 13 of the CBA,

which    concerns   his   right    to    severance    pay.   Accordingly,   his

breach of contract claim is preempted by § 301.

     Even as a § 301 claim for breach of severance pay, Blazek’s

claim fails. To bring a § 301 claim, Blazek should have first

exhausted the CBA’s grievance procedures or alleged that the



                                        - 6 -
union    breached         its    duty          of    fair     representation.          Atchley         v.

Heritage      Cable       Vision       Assocs.,         101     F.3d      495,   501    (7th       Cir.

1996).       It   appears       to     the          Court   that     he    has   done        neither.

Blazek’s Complaint is void of any reference to participating in

the    grievance      procedures               or    alleging      any     violations         by      the

union. While failing to exhaust grievance procedures is normally

considered an affirmative defense and cannot serve as a ground

for dismissal under Rule 12(b)(6), Mosley v. Bd. of Educ. of

City of Chi., 434 F.3d 527, 533 (7th Cir. 2006), Blazek’s claim

here    is    also    barred         by    the       statute    of     limitations.          A   claim

brought      under    § 301      of       the       LMRA    must     be   brought      within         six

months of “the time a final decision on a plaintiff’s grievance

has been made or from the time the plaintiff discovers, or in

the    exercise      of    reasonable               diligence      should    have      discovered,

that no further action would be taken on his grievance.” Chapple

v. Nat’l Starch and Chemical Co. and Oil, 178 F.3d 501, 505 (7th

Cir.    1999)      (internal          quotation         marks      and     citation         omitted).

Blazek’s alleged denial of severance occurred in April 2016, yet

he filed the instant action over two years later, which exceeds

the    six-month      statute             of    limitations.           Moreover,       as    already

mentioned,        Blazek        has       not       alleged     any       participation          in     a

grievance         procedure,          which         would     have     tolled     the       statute.




                                                    - 7 -
Accordingly, as the Complaint currently stands, any § 301 claim

must be dismissed.

                      C.     Illinois Whistleblower Act

      The Illinois Whistleblower Act (IWA), 740 ILCS 174/1 et

seq.,    protects         employees    who      disclose        information        about

suspected wrongdoing to a government agency. Larsen v. Provena

Hosp., 27 N.E. 3d 1033, 1043 (Ill. App. Ct. 2015). The law is

intended to encourage reporting of wrongdoing or illegality by

eliminating the threat of retaliation. See Coffey v. DSW Shoe

Warehouse, Inc., 145 F. Supp. 3d 771, 777 (N.D. Ill. 2015). To

bring an IWA retaliation claim, Blazek must allege that (1) he

reported information to a government agency (2) about activity

he   reasonably     believed     to   be     unlawful     and    (3)   suffered      an

adverse action by his employer because of that disclosure. See

Sweeney v. City of Decatur, 79 N.E. 3d 184, 188 (Ill. App. Ct.

2017).

      Defendant contends that Blazek fails to state a retaliation

claim under the IWA because Blazek’s disclosure to a government

agency occurred after the alleged adverse employment action—i.e.

Blazek’s termination. As such, Defendant contends that Blazek

cannot   satisfy      the     third   prong,      which     requires        that    his

disclosure     to    a     government      agency    be    the      cause     of     his

termination.        The     Court     agrees.       Plaintiff       mentions         two



                                        - 8 -
disclosures: one to the Illinois Department of Human Rights on

September     29,      2016,       and    another      to    the     Department        of    Labor

sometime in August of 2016. (See Pl.’s Resp. to Def.’s Mot. to

Dismiss      at     4.)         Both     disclosures         occurred       after      Blazek’s

termination on April 27, 2016, and thus could not have caused

the adverse action. See Jaburek v. Foxx, 813 F.3d 626, 623 (7th

Cir. 2016) (rejecting retaliation claim where protected activity

occurred after the alleged adverse action). Accordingly, Blazek

fails to plead a claim for retaliation under the IWA. The claim

is dismissed.

                  D.     Age Discrimination in Employment Act

         Defendant contends that Blazek has failed to allege facts

sufficient to plead an age discrimination claim. To establish a

prima      facie       case       of     age     discrimination            under       the    Age

Discrimination         in       Employment      Act    of     1967      (ADEA),       29    U.S.C.

§ 623(a), Blazek must establish the following elements: (1) he

is   a    member    of      a    protected       class;      (2)     he    was    meeting     his

employer’s legitimate performance expectations; (3) he suffered

an   adverse       employment          action;    and       (4)    he     was    treated      less

favorably      than       similarly-situated                individuals         who    are     not

members of his protected class. See Barricks v. Eli Lilly & Co.,

481 F.3d 556, 559 (7th Cir. 2007). However, to survive a motion

to dismiss under Rule 12(b)(6), Blazek need not allege facts



                                               - 9 -
corresponding      to    each    element   of     a    prima     facie     case    of    age

discrimination. See Swierkiewicz v. Sorema, N.A., 534 U.S. 506,

510 (2002) (“The prima facie case [of employment discrimination]

. . . is an evidentiary standard, not a pleading requirement.”)

Federal Rule of Civil Procedure 8(a)(2) requires only “a short

and plain statement of the claim showing that the pleader is

entitled      to   relief.      Specific   facts        are      not    necessary;       the

statement need only give the defendant fair notice of what the

. . . claim is and the grounds upon which it rests.” Erickson v.

Pardus, 551 U.S. 89, 93 (2007) (internal quotation marks and

citation omitted). The Seventh Circuit has determined that for

employment discrimination claims, the plaintiff can allege them

“quite generally” to withstand dismissal. Tamayo v. Blagojevich,

526 F.3d 1074, 1081 (7th Cir. 2008). The Complaint “need not

‘allege all, or any, of the facts logically entailed by the

claim,’     and    it    certainly      need     not    include         evidence.”       Id.

(quoting Bennett v. Schmidt, 153 F.3d 516, 518 (7th Cir. 1998))

(emphasis     added).     It    need    only    to     “aver      that    the     employer

instituted a (specified) adverse employment action against the

plaintiff” on the basis of his protected status. Id.

       Here, Blazek alleges that he is over sixty-five years old,

that   he’s    worked    for    ADT    Security       for    over      forty-five       years

(giving     rise    to   the     inference       that       he   performed        his    job



                                        - 10 -
satisfactorily), and that his supervisor at ADT Security took an

adverse action against him based on his age—namely, refusing to

sign him up for training necessary to perform his job. Moreover,

Blazek       alleges    that       Coleman      made    jokes   about       his      age   and

repeatedly         informed      Blazek    of    the     date   he    was    supposed       to

retire. Blazek has pled enough facts to state a plausible claim

for discriminatory discharge based on his age. See Tamayo, 526

F.3d at 1081-86; Heinze v. Southern Ill. Healthcare, No. 08-672,

2010 WL 276722, at *3 (N.D. Ill. Jan. 19, 2010) (the plaintiff

adequately         stated   discrimination         sufficient        to   withstand        Rule

12(b)(6)       scrutiny     by     alleging      her     sex,   age,      and     employment

history,       and     asserting      that      the    defendant      took      an    adverse

employment action against her based on her sex and age); see

also Farrell v. Butler Univ., 421 F.3d 609, 613-14 (7th Cir.

2005) (finding that “adverse job action is not limited solely to

loss    or    reduction       of   pay    or    monetary    benefits        . . .     It    can

encompass other forms of adversity as well”) (internal quotation

marks        and     citation       omitted).          Accordingly,        Blazek’s        age

discrimination claim withstands dismissal.

                       E.   Americans with Disabilities Act

       The Americans with Disabilities Act (“ADA”) prohibits an

employer from discriminating against “a qualified individual on

the basis of disability in regard to job application procedures,



                                           - 11 -
the   hiring,    advancement,        or     discharge     of    employees,     employee

compensation,     job       training,     and    other    terms,      conditions,      and

privileges of employment.”                42 U.S.C. § 12112(a). To prove an

ADA   claim,    Blazek      must    show:    (1)   he     is    disabled     within   the

meaning    of     the        ADA;     (2)       with     or     without      reasonable

accommodation,         he    is     qualified      to     perform      the    essential

functions of his job; and (3) he suffered an adverse employment

action because of his disability. See Spurling v. C & M Fine

Pack, Inc., 739 F.3d 1055, 1060 (7th Cir. 2014).

      Defendant        argues     that    Blazek’s      disability     discrimination

claim fails for two reasons: (1) Blazek is not disabled within

the meaning of the ADA; and (2) there is no causal connection

between   Blazek’s       alleged     disability         and    his   termination.      The

Court finds that the first argument is dispositive and thus need

not consider the second argument.

      The ADA defines disability as (1) a “physical or mental

impairment      that    substantially        limits      one    or   more    major    life

activities,” (2) a record of a disability; or (3) being regarded

as having an impairment. 42 U.S.C. § 12102(1). “Merely having a

physical injury or medical condition is not enough” to qualify

as disabled under the ADA. Powers v. USF Holland, Inc., 667 F.3d

815, 819 (7th Cir. 2011). An impairment substantially limits a

major life activity when a person “is either unable to perform a



                                          - 12 -
major life activity or is significantly restricted as to the

condition, manner or duration under which the individual can

perform   the    major       life    activity       as    compared    to    the   average

person in the general population.” Furnish v. SVI Sys., Inc.,

270   F.3d    445,     450    (7th      Cir.      2001)   (citations       omitted).    To

determine      whether       an     impairment       is    substantially      limiting,

courts consider the nature and severity of the impairment, its

duration or expected duration, and its permanent or long-term

impact or its expected impact. See 29 C.F.R. § 1630.2(j)(2);

Prince v. Ill. Dept. of Revenue, 73 F. Supp. 3d 889, 893 (N.D.

Ill. 2010).

      Here, Blazek appears to assert that his knee injury from

tripping in ADT Security’s employee parking lot constitutes a

disability.       The        Seventh           Circuit      has      explained       that

“[i]ntermittent, episodic impairments are not disabilities, the

standard example being a broken leg.” Vande Zande Wis. Dept. of

Admin.,   44    F.3d     538,     544      (7th    Cir.   1995).     However,     “it   is

possible for a broken leg to rise to the level of a disability

where it is so chronic and severe that it substantially limits

the   major    life    activity       of    walking.”      Gomez     v.   Dynamic   Mfg.,

Inc., No. 12-cv-7396, 2013 WL 3270660, at *4 (N.D. Ill. June 27,

2013). “To be disabled with regard to the major life activity of

walking, the employee must be ‘substantially limited’ in her



                                           - 13 -
ability to walk, and the limitation must be permanent or long

term, and considerable compared to the walking most people do in

their daily lives.” EEOC v. Sears Roeburk & Co., 417 F.3d 789,

802 (7th Cir. 2005). Blazek was not substantially limited in his

ability to walk. According to the Complaint, Blazek’s doctor

informed him that he could still work but advised him not to

climb ladders or stairs. Moreover, Blazek’s doctors informed him

that    he   required    corrective    knee    surgery,      which   he   had   been

approved for and was scheduled to receive earlier this year.

(See Compl. ¶ 26.) As such, he has not shown that his disability

is permanent or long term. Accordingly, Blazek has failed to

state a claim for disability discrimination. See Gomez, 2013 WL

3270660, at *4 (dismissing ADA claim where plaintiff did not

sufficiently allege his broken leg substantially limited a major

life activity and that his limitation was a permanent or long-

term once); Walton v. U.S. Steel, Corp., No. 2:10-CV-188, 2010

WL     3526263,     at   *3   (N.D.   Ind.     Sept.    2,   2010)    (dismissing

complaint     where      unclear   allegations     of     disability      did   not

suggest plausible claim).

               F.    Illinois Personnel Records Review Act

       The Illinois Personnel Records Review Act (IPRRA), 820 ILCS

40/1 et seq. provides a private right of action for employees

who are denied access to personnel records or whose records are



                                      - 14 -
divulged without written notice. Id. at §§ 2, 7, 12(c). Blazek

alleges that he requested copies of his personnel files from ADT

Security,    to        no    avail.    He    then    filed    a   complaint       with     the

Illinois     Department          of    Labor      (“IDOL”),       which      notified      ADT

Security to give Blazek access to his files. Even after IDOL’s

involvement, ADT Security did not tender the files to Blazek.

Defendants, however, assert that an exception applies: § 10(f).

Section 10(f) states that an employee’s right to his personnel

records    does        not   apply     to    “[r]ecords      relevant        to   any     other

pending claim between the employer and employee which may be

discovered        in     a    judicial       proceeding.”         820    ILCS     40/10(f).

Defendants contend that since Blazek has a claim pending, his

claim    must     fail       under     § 10(f).      However,      Defendants        do    not

specify which claims pending bar the instant action. If they are

referring       to     Blazek’s        Illinois      Department         of   Human      Rights

(“IDHR”) claim, then they are misguided. The IDOL interpreted

“judicial proceeding” to exclude proceedings before the IDHR and

EEOC. Walker v. Wildwood Indus., No. 07-1272, 2008 WL 2782823,

at *3 (N.D. Ill. July 15, 2008).

      Furthermore, the Court notes that the Defendant’s briefings

are     largely        devoid     of     citations      or   adequate         support      for

propositions         made.      Courts      are   not   “obliged        to   research      and

construct legal arguments for the parties, especially when they



                                            - 15 -
are represented by counsel.” Nelson v. Napolitano, 657 F.3d 586,

590 (7th Cir. 2011). “Undeveloped and unsupported arguments may

be deemed waived.” United States v. Thornton, 642 F.3d 599, 606

(7th Cir. 2011). Accordingly, Blazek’s claim under the IPRRA may

proceed. The Court notes, however, that Defendants have offered

to provide a copy of Blazek’s personnel file to him. If Blazek

is satisfied with this arrangement, he may withdraw his IPPRA

claim.

                              III.     CONCLUSION

     For    the    reasons    stated     herein,    Defendant’s    Motion    to

Dismiss    (Dkt.   No.   9)   is   granted    as    to   all   claims,   except

Blazek’s    ADEA   and   IPPRA     claims.    All    claims    dismissed    are

dismissed without prejudice.


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 5/30/2019




                                     - 16 -
